In a letter dated January 28, 2003, to the Clerk of the Appellate Courts, respondent, Matthew L. Cochran, of Olathe, an attorney admitted to the practice of law in tire State of Kansas, voluntarily surrendered his license to practice law in Kansas, pursuant to Supreme Court Rule 217 (2002 Kan. Ct. R. Annot. 275).
At the time respondent surrendered his license, the Disciplinary Administrator s office had been informed that the respondent had been charged in the District Court of Johnson County, Kansas, with two felony counts of selling, delivering, or distributing a quantity of methamphetamine; one felony count of a threat to commit violence with intent to terrorize another; and one felony count of possessing a commercial explosive.
This court, having examined the files of the office of the Disciplinaxy Administrator, finds that the surrender of the respondent’s license should be accepted and that the respondent should be disbarred.
It Is Therefore Ordered that Matthew L. Cochran be and is hereby disbarred from the practice of law in Kansas and his license and-privilege to practice law are hereby revoked.
It Is Further Ordered that the Clerk of the Appellate Courts strike the name of Matthew L. Cochran from the roll of attorneys licensed to practice law in Kansas.
It Is Further Ordered that this order shall be published in the Kansas Reports, that the costs herein shall be assessed to the respondent, and that the respondent forthwith shall comply with Supreme Court Rule 218 (2002 Kan. Ct. R. Annot. 279).